DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Status of Claims
Claims 1, 3, 5-6, 9-12, 15-16, 21, 24-28, and 34-36 are pending, claims 2, 4, 7-8, 13-14, 17-20, 22-23, and 29-33 have been cancelled, claims 34-36 have been added, and claims 1, 3, 5-6, 9-12, 15-16, 21, 24-28, and 34-36 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Objections
Claims 3, 5-6, 9-11, 15-16, 24-28, and 34-36 are objected to because of the following informalities:  
For all the dependent claims, add a comma after “claim x” in the preamble (i.e. “according to claim 1,”).
In claim 9, change “claim 1wherein” to “claim 1, wherein”.  
In claim 9, change “a fourth reflecting side a fourth deflecting angle” to “a fourth reflecting side with a fourth deflecting angle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 15-16, 25, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “the first reflecting side of the second rhomboidal prism” lacks antecedent basis. Claim 9, for which claim 10 depends on, recites “the second rhomboidal prism has a third reflecting side”. 
	Regarding claim 11, the limitation “dividing the entrance pupil in half thereby creating two stereoscopic images” is unclear. Claim 1, which claim 11 refers back to, recites “an entrance pupil having a left half pupil and a right half pupil”. It is unclear if the instant limitation is referring to different features.
	Regarding claim 12, the limitation “a left half of the entrance pupil…transfers a left half of the entrance pupil…a right half of the entrance pupil…transfers a right half of the entrance pupil to the right” is unclear. First, it is unclear if the features are separate/different to the “left half pupil” and “the right half pupil” previously recited in the claim. Second, it is unclear what is being “transfers a left half of the entrance pupil” and “transfers a right half of the entrance pupil” (i.e. the pupil halves themselves or the rays). Claims 15-16 and 35 are rejected due to their dependency on claim 12.
	Regarding claim 25, the limitation “the second rhomboidal” lacks antecedent basis. The examiner interpreted the limitation to mean “the second rhomboidal prism”.
Regarding claim 35, the limitation contains features that lack antecedent basis since it is unclear what the dependency of claim 35 is (see preamble).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 recites “the stereo endoscope of claim 35” in the preamble. Claim 35 is in improper dependent form because it depends on itself. For purposes of examination, the examiner interpreted claim 35 to be dependent on claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-28, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiner (WO 1997/027798).
Regarding claim 21, Leiner discloses a method of expanding an endoscope optical system pupil (see figure 11) comprising: providing a monoscopic optical system having an entrance pupil (where 374 and 376 come together | fig. 11, pg. 25, lines 29 – pg. 27, lines 11), using a first rhomboidal prism (374, figure 11) to deflect substantially thereby creating a first half pupil (“creating a…” is interpreted as a result of the deflection of the rays vs. a structure | fig. 11, pg. 25, lines 29 – pg. 26, lines 11), and using a second rhomboidal prism (376, figure 11) to deflect substantially all rays extending through a second half of the entrance pupil in a second direction that is away from the first direction thereby creating a second half pupil (“creating a…” is interpreted as a result of the deflection of the rays vs. a structure | fig. 11, pg. 25, lines 29 – pg. 26, lines 11) that is spaced-apart from the first half pupil (see figure 11)05711118.15.  
Regarding claim 24, Leiner further discloses arranging a first corner of the first rhomboidal prism to contact a second corner of the second rhomboidal prism along an optical axis of the monoscopic optical system (see figure 11).  
Regarding claim 25, Leiner further discloses forming a prism block (see 374 and 376, figure 11) with the first rhomboidal prism and the second rhomboidal (see 112b rejection above), fixing the prism block to a plano surface of an objective lens (see 378, figure 11) wherein the entrance pupil is positioned immediately adjacent to the prism block (see figure 11, pg. 25, lines 29-pg. 27, line 11; Leiner).  
Regarding claim 26, Leiner further discloses arranging the first rhomboidal prism and the second rhomboidal prism to be immediately adjacent to the entrance pupil (see figure 11).  
Regarding claim 27, Leiner further discloses the first rhomboidal prism and the second rhomboidal prism are located at a surface of the entrance pupil (see figure 11).  
Regarding claim 28, Leiner further discloses using the first rhomboidal prism and the second rhomboidal prism to create two stereoscopic images that are observed from a left perspective and a right perspective (pg. 25, lines 29 – pg. 27, lines 11).  
Regarding claim 36, Leiner further discloses he first rhomboidal prism has a first deflecting side forming a first deflecting angle and the second rhomboidal prism has a second deflecting side having a second deflecting angle that is different from the first deflecting angle thereby distancing the first half pupil from the second half pupil (see the sides of 374 vs. 376, figure 11; Leiner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 9-11, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leiner (WO 1997/027798), in view of Takahashi (US 2010/0195007) and Zobel (US 4,815,833).
Regarding claim 1, Leiner discloses an optical system for an endoscope comprising: an objective lens (378, figure 11;  pg. 25, line 29- pg. 26, line 11), an entrance pupil (point at which 374 and 376 come together, figure 11), and a pupil expander (see distal end of 342, figure 11), a prism block (see 374 and 376, figure 11) located adjacent to an entrance pupil side of the objective lens, the prism block including a first rhomboidal prism (374, figure 11) and a second rhomboidal prism (376, figure 11), a first negative lens set (see 366, figure 11), and a second negative lens set (see 368, figure 11). Leiner is silent regarding the entrance pupil having a left half pupil and a right half pupil spaced apart from the left half pupil, the pupil expander configured for distancing the left half pupil from the right half pupil, the pupil expander including, and a first wedged glass plate coupled to and between the first negative lens set and the first rhomboidal prism and a second wedged glass plate coupled to and between the second negative lens set and the second rhomboidal prism, the first negative lens set being optically aligned with the first rhomboidal prism and the second negative lens set being optically aligned with the second rhomboidal prism.  
Takahashi teaches an optical system of an endoscope (see figure 2a) with a pupil separating stop (61e, figures 2a-b). The pupil separating stop separates the pupils (61ea and 61eb, figures 2a-b) according to the different fields of view ([0008]).

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the entrance pupil of Leiner with two separate pupils (61ea-61eb, figures 2a-b) as taught by Takahashi. Doing so would provide two separate pupils for the two different fields of view ([0008]). Additionally, it would have been obvious to provide a wedged glass (8’, figure 6) as taught by Zobel between each lens sets and rhomboidal prisms. Doing so would provide the advantage of shaping the optical beam in accordance with the downstream prism to create the desired path by designing controlled internal reflections and angles of incidence in the optics (Col. 3, lines 4-14; Zobel).  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The modified system would have the entrance pupil having a left half pupil and a right half pupil spaced (see 61ea-61eb, figures 2a-b; Takahashi) apart from the left half pupil, the pupil expander (see distal end of 342, figure 11; Leiner) configured for distancing the left half pupil from the right half pupil, the pupil expander including (see figure 11), and a first wedged glass plate (8’, figure 6; Zobel) coupled to and between the first negative lens set and the first rhomboidal prism and a second wedged glass plate (8’, figure 6; Zobel) coupled to and between the second negative lens set and the second rhomboidal prism, the first negative lens set being optically aligned with the first rhomboidal prism and the second negative lens set being optically aligned with the 
Regarding claim 3, Leiner further discloses the objective lens is a plano- convex lens, the entrance pupil being located at a plano surface of the plano-convex lens (see figure 11, pg. 25, lines 29-pg. 27, line 11; Leiner).  
Regarding claim 5, Leiner, Takahashi, and Zobel disclose all of the features in the current invention as shown above in claim 1. They are silent regarding the prism block includes a triangle shaped prism coupled to and between the first rhomboidal prism and the second rhomboidal prism.  
Zobel further teaches providing support members of various shapes and sizes to an objective for an endoscope in order to provide an indissoluble structure (i.e. unalterable integral unit) (abstract, figures 5-6). Zobel teaches a wedge-shaped (i.e. triangle) support member (5, figure 5) having a reflective surface and cemented to prism (1, figure 5).
It would have been obvious to one of ordinary skill in the art to modify the prism block to provide a support member having a reflective surface cemented to another prism as taught by Zobel. Doing so would provide the advantage of directing an image beam and also providing a solid foundation (i.e. indissoluble) for the prism block (Col. 2, lines 18-34; Zobel).  The modified prism block includes a triangle shaped prism coupled to and between the first rhomboidal prism and the second rhomboidal prism (figure 5; Col. 2, lines 27-34).  
Regarding claim 6, Leiner, Takahashi and Zobel disclose all of the features in the current invention as shown above for claim 5. They are silent regarding the prism 
As noted above with respect to claim 5, Zobel broadly teaches providing support members of various shapes and sizes to an objective for an endoscope in order to provide an indissoluble structure (i.e. unalterable integral unit) (abstract, figures 5-6). Zobel teaches a prism block including a first support prism (5, figures 5-6) coupled to a first prism (1, figures 5-6) and a second supporting prism (8, figures 5-6) capable of being coupled to at least one of the prism (374 and 376, figure 11 of Leiner).
It would have been obvious to one or ordinary skill in the art to provide support members cemented to other prism(s) as taught by Zobel. Doing so would provide a solid foundation (i.e. indissoluble) for the prism block (Col. 2, lines 18-34; Zobel). The modified prism block includes a first supporting prism (5, figures 5-6; Zobel) coupled to the first rhomboidal prism and a second supporting prism (8, figures 5-6) coupled to the second rhomboidal prism.  
Regarding claim 9, Leiner further discloses the first rhomboidal prism has a first reflecting side with a first deflection angle and a second reflecting side with a second deflection angle and the second rhomboidal prism has a third reflecting side with a third deflection angle and a fourth reflecting side a fourth deflecting angle (figure 11, pg. 25, lines 29- pg. 27, lines 11; Leiner).  
Regarding claim 10, Leiner further discloses the first reflecting side of the first rhomboidal prism and the first reflecting side of the second rhomboidal prism are arranged to provide left and right perspective views of an object located within an object field (figure 11, pg. 25, lines 29- pg. 27, lines 11; Leiner).  
Regarding claim 11, Leiner discloses a method of using the optical system of claim 1 (see claim 1 rejection above) comprising dividing the entrance pupil in half thereby creating two stereoscopic images, each of the two stereoscopic images being observed from a right perspective and a left perspective (figure 11, pg. 25, lines 29- pg. 27, lines 11; Leiner).  
Regarding claim 34, Leiner further discloses the first rhomboidal prism has a first deflecting side forming a first deflecting angle and the second rhomboidal prism has a second deflecting side having a second deflecting angle that is different from the first deflecting angle thereby distancing the left half pupil from the right half pupil (see the sides of 374 vs. 376, figure 11; Leiner).  

Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Leiner (WO 1997/027798), in view of Takahashi (US 2010/0195007).
Regarding claim 12, Leiner discloses a stereo endoscope including a monoscopic endoscope (see figure 11) having an entrance pupil (point at which 374 and 376 come together, figure 11) thereby creating two stereoscopic images that are observed from a left perspective and a right perspective (abstract), the stereo endoscope comprising: a first prism block (figure 11) including a pair of rhomboidal prisms (374 and 376, figure 11) that are located immediately adjacent to the entrance pupil inside an endoscope objective and arranged to divide the entrance pupil in half (see figure 11), and a pair of negative lens groups (see 366 and 368, figure 11) optically aligned with the pair of rhomboidal prisms (see optical alignment between 366 and 374 and 368 and 376, figure 11), wherein a first rhomboidal prism (374, figure 11) of the first Leiner is silent regarding the entrance pupil that is divided into a left half pupil and a right half pupil that is spaced- apart from the left half pupil, the pair of rhomboidal prisms distance the left half pupil from the right half pupil, the first rhomboidal prism of the first prism block deflects all rays extending through a left half of the entrance pupil to the left and transfers a left half of the entrance pupil to the left and the second rhomboidal prism of the first prism block deflects all rays extending through a right half of the entrance pupil to the right and transfers a right half of the entrance pupil to the right.  
Takahashi teaches an optical system of an endoscope (see figure 2a) with a pupil separating stop (61e, figures 2a-b). The pupil separating stop separates the pupils (61ea and 61eb, figures 2a-b) according to the different fields of view ([0008]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the entrance pupil of Leiner with two separate pupils (61ea-61eb, figures 2a-b) as taught by Takahashi. Doing so would provide two separate pupils for the two different fields of view ([0008]). The modified stereo endoscope would include the entrance pupil (point at which 374 and 376 come together, figure 11) that is divided into a left half pupil and a right half pupil that is spaced- apart from the left half pupil (see 61ea and 61eb, figures 2a-b; Takahashi), the pair of rhomboidal prisms distance the left half pupil from the right half pupil (see figure 11; Leiner), the first rhomboidal prism of the first prism block deflects all rays extending through a left half of the entrance pupil to the left and transfers a left half of the entrance pupil to the left and the second rhomboidal prism of the first prism block deflects all rays extending through a right half 
Regarding claim 35, Leiner further discloses the first rhomboidal prism has a first deflecting side forming a first deflecting angle and the second rhomboidal prism has a second deflecting side having a second deflecting angle that is different from the first deflecting angle thereby distancing the left half pupil from the right half pupil (see the sides of 374 vs. 376, figure 11; Leiner).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leiner (WO 1997/027798) and Takahashi (US 2010/0195007) as applied to claim 12 above, and further in view of Zobel (US 4,815,833).
Regarding claim 15, Leiner and Takahashi disclose all of the features in claim 12 above. They are silent regarding the first prism block includes a triangle prism and a glass window fixed to the pair of rhomboidal prisms.  
Zobel teaches providing support members of various shapes and sizes to an objective for an endoscope in order to provide an indissoluble structure (i.e. unalterable integral unit) (abstract, figures 5-6). Zobel teaches a prism block includes a triangle prism (5, figure 5) and a glass window (8, figure 5) fixed to a prism (1, figure 5 | Col. 2, lines 18-39).
It would have been obvious to one of ordinary skill in the art to provide support members cemented to other prism(s) as taught by Zobel for the advantage of providing a solid foundation (i.e. indissoluble) for the prism block and to provide a diaphragm, for example (Col. 2, lines 18-39; Zobel).
Regarding claim 16, Leiner and Takahashi and Zobel disclose all of the features in claim 15 above. They are silent regarding the first prism block includes at least one support prism coupled to at least one rhomboidal prism of the pair of rhomboidal prisms.  
Zobel teaches providing support members of various shapes and sizes to an objective for an endoscope in order to provide an indissoluble structure (i.e. unalterable integral unit) (abstract, figures 5-6). Zobel teaches the prism block including at least one support prism (5, figure 5) coupled to at least one prism (1, figure 5).
It would have been obvious to one of ordinary skill in the art to provide support members cemented to other prism(s) as taught by Zobel for the advantage of providing a solid foundation (i.e. indissoluble) for the prism block (Col. 2, lines 18-34, Zobel).

Note to Applicant
The examiner suggests amending the independent claims to add language that would narrow the scope of the “left half pupil” and the “right half pupil”. In claims 1 and 12, the limitations “a left half pupil” and “a right half pupil” can be broadly interpreted as an structural opening/aperture or a pathway/direction of light. Specifying the structure of the pupil (i.e. the pupil location is a part of the objective lens) would narrow the scope of the claim. Additionally, the term “half” can be broadly interpreted as the division/portion of the light or opening/aperture. However, adding language regarding the shape of the pupil (i.e. as shown as 64 and 66, figure 3a of the figures in the instant application) would further narrow the scope of the claims.
In claim 21, the limitation “creating a first half pupil” and “creating a second half pupil” can be broadly interpreted as a pathway/direction of light. In the context of the claim, the interpretation of the “first half pupil” and “second half pupil” as a structure (like an opening/aperture) is not clear since these limitations refer back to the “rays”. For the same reasons stated immediately above, the examiner suggests adding language that would narrow the scope of the “first half pupil” and the “second half pupil” by specifying the structure of the pupils.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yaron (US 8,149,270) has separate pupils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 8, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795